Title: To Thomas Jefferson from P.P.F. Degrand, 10 June 1823
From: Degrand, P.P.F.
To: Jefferson, Thomas


 Sir
Boston
10 June 1823
Your esteemed favor of Instt is just recd & your enclosures will be immediately forwarded, by two different opportunities, for Marseilles.—Mr Dodge has got as far as Bristol R.I. on his way to Boston.—His partner will undoubtedly hasten to attend to your wishes.Happy in having had the opportunity of corresponding with a man who has done so much for the cause of Liberty, I beg leave to present to you my best wishes for your welfare & happiness, & the assurance of my high regard & esteemP. P. F. DegrandOne of your enclosures goes by the Gallego, the other by the Emeline, both to sail first wind.